UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2012 Date of reporting period:August 31, 2012 Item 1. Schedule of Investments. Convergence Core Plus Fund Schedule of Investments August 31, 2012 (Unaudited) Shares Value COMMON STOCKS* - 122.62% Ambulatory Health Care Services - 0.45% Genomic Health, Inc. (a) Automobiles & Components - 1.57% Ford Motor Co. Harley-Davidson, Inc. Banks - 2.37% City National Corp. Regions Financial Corp. UMB Financial Corp. Capital Goods - 5.90% Aecom Technology Corp. (a) Alliant Techsystems, Inc. First Solar, Inc. (a) General Cable Corp. (a) Harsco Corp. Navistar International Corp. (a) Northrop Grumman Corp. Parker Hannifin Corp. Raytheon Co. Triumph Group Inc. Watts Water Technologies, Inc. Chemical Manufacturing - 3.88% CF Industries Holdings, Inc. Pfizer, Inc. Commercial& Professional Services - 1.21% Equifax, Inc. FTI Consulting, Inc. (a) Rollins, Inc. Tetra Tech, Inc. (a) Computer and Electronic Product Manufacturing - 4.93% Apple, Inc. Engility Holdings, Inc. (a) 0 6 Garmin Ltd. (b) Harris Corp. L-3 Communications Holdings, Inc. Construction of Buildings - 0.35% Standard Pacific Corp. (a) Consumer Durables & Apparel - 1.43% Harman International, Inc. MDC Holdings, Inc. Ryland Group, Inc. Consumer Services - 2.30% Marriott International, Inc. Panera Bread Co. (a) Papa Johns International, Inc. (a) Six Flags Entertainment Corp. Wyndham Worldwide Corp. Couriers and Messengers - 0.79% United Parcel Service, Inc. Credit Intermediation and Related Activities - 3.82% KeyCorp MB Financial, Inc. Nationstar Mortgage Holdings, Inc. (a) Sterling Financial Corp. Wells Fargo & Co. Diversified Financials - 4.61% Bank Of America Corporation Cash America International, Inc. Citigroup, Inc. JPMorgan Chase & Co. State Street Corp. Electrical Equipment, Appliance, and Component Manufacturing - 0.49% Energizer Holdings, Inc. (a) Energy - 4.75% Helix Energy Solutions Group, Inc. (a) Marathon Pete Corp. Occidental Pete Corp. Schlumberger Ltd. (b) Tesoro Corp. (a) Williams Cos., Inc. Fabricated Metal Product Manufacturing - 0.49% Timken Co. Food & Staples Retailing - 0.26% United Natural Foods, Inc. (a) Food Manufacturing - 0.84% Tyson Foods, Inc. Food, Beverage & Tobacco - 2.55% Campbell Soup Co. Kellogg Co. Smithfield Foods, Inc. (a) General Merchandise Stores - 0.92% Wal-Mart Stores, Inc. Health and Personal Care Stores - 0.80% Ulta Salon Cosmetics & Fragrance, Inc. Health Care Equipment & Services - 3.35% Aetna, Inc. Allscripts Healthcare Solutions, Inc. (a) Community Health Systems, Inc. (a) UnitedHealth Group, Inc. Household & Personal Products - 0.60% Herbalife Ltd. (b) Nu Skin Enterprises, Inc. Insurance - 4.57% Aflac, Inc. Assurant, Inc. Genworth Financial, Inc. (a) Metlife, Inc. Symetra Financial Corp. Insurance Carriers and Related Activities - 1.08% Humana, Inc. Reinsurance Group of America, Inc. Machinery Manufacturing - 4.11% General Electric Co. Roper Industries, Inc. Management of Companies and Enterprises - 0.83% AES Corp. (a) Materials - 6.77% Air Products & Chemicals, Inc. Cliffs Natural Resources, Inc. Graphic Packaging Holding Co. (a) Greif, Inc. Huntsman Corp. Mosaic Co. Newmarket Corp. Steel Dynamics, Inc. Walter Energy, Inc. Media - 2.43% Cablevision Systems Corp. Comcast Corp. Scholastic Corp. Merchant Wholesalers, Nondurable Goods - 2.48% AmerisourceBergen Corp. Cardinal Health, Inc. McKesson Corp. Miscellaneous Store Retailers - 0.87% PetSmart, Inc. Other Information Services - 0.53% Yahoo!, Inc. (a) Paper Manufacturing - 0.50% Resolute Forest Products, Inc. (a) Petroleum and Coal Products Manufacturing - 8.78% Chevron Corp. Exxon Mobil Corp. Murphy Oil Corp. Phillips 66 Western Refining, Inc. Pharmaceuticals, Biotechnology & Life Sciences - 2.12% Arena Pharmaceuticals, Inc. (a) Forest Labs, Inc. (a) PDL BioPharma, Inc. Pharmacyclics, Inc. (a) Warner Chilcott PLC (a)(b) Professional, Scientific, and Technical Services - 2.69% Factset Research Systems, Inc. Itron, Inc. (a) PAREXEL International Corp. (a) Quality Systems, Inc. Unisys Corp. (a) Publishing Industries (except Internet) - 4.43% CA, Inc. Meredith Corp. Microsoft Corp. Rail Transportation - 0.74% CSX Corp. Retailing - 5.25% Francescas Holdings Corp. (a) Lumber Liquidators Holdings, Inc. (a) O'Reilly Automotive, Inc. (a) Ross Stores, Inc. Select Comfort Corp. (a) TJX Cos, Inc. Semiconductors & Semiconductor Equipment - 3.22% Altera Corp. Intersil Corp. KLA-Tencor Corp. NVIDIA Corp. (a) Software & Services - 6.01% Ancestry.com, Inc. (a) Aol, Inc. (a) Google, Inc. (a) Mentor Graphics Corp. (a) Oracle Corp. Solarwinds, Inc. (a) Sourcefire, Inc. (a) Verint Systems, Inc. (a) Western Union Co. Support Activities for Agriculture and Forestry - 0.86% Fresh Del Monte Produce, Inc. (b) Technology Hardware & Equipment - 6.64% Brocade Communications Systems, Inc. (a) Cisco Systems, Inc. Corning, Inc. Dolby Laboratories, Inc. (a) EchoStar Corp. (a) Ingram Micro, Inc. (a) Tech Data Corp. (a) Telecommunication Services - 1.01% Verizon Communications, Inc. Telecommunications - 0.75% CenturyLink, Inc. DISH Network Corp. Transportation - 1.58% Copa Holdings SA (b) Union Pacific Corp. Transportation Equipment Manufacturing - 0.88% Eaton Corp. Utilities - 4.83% Entergy Corp. NRG Energy, Inc. PNM Resources, Inc. PPL Corp. Public Service Enterprise Group, Inc. UGI Corp. TOTAL COMMON STOCKS (Cost $84,830,118) REAL ESTATE INVESTMENT TRUSTS* - 5.07% American Realty Capital Trust, Inc. Digital Realty Trust, Inc. Extra Space Storage, Inc. Glimcher Realty Trust Invesco Mortgage Capital, Inc. LTC Properties, Inc. Mid-America Apartment Communities, Inc. National Retail Properties, Inc. Regency Centers Corp. Ryman Hospitality Properties (a) Simon Property Group, Inc. SL Green Realty Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $3,369,795) Principal Amount Value SHORT-TERM INVESTMENTS - 5.02% Money Market Fund - 5.02% AIM STIT-STIC Prime Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $3,738,849) Total Investments (Cost $91,938,762) - 132.71% Liabilities in Excess of Other Assets - (32.71)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. * All or a portion of these securities are pledged as collateral for short positions. (a) Non-income producing security. (b) Foreign issued security. Convergence Core Plus Fund Schedule of Securities Sold Short August 31, 2012 (Unaudited) Shares Value Acacia Research Corp. Accretive Health, Inc. Acme Packet, Inc. Air Lease Corp. Alkermes, PLC (a) Allied Nevada Gold Corp. Alpha Natural Resources, Inc. Amazon.com, Inc. Arch Coal, Inc. Atlantic Power Corp. (a) Atmel Corp. Bazaarvoice, Inc. Black Hills Corp. Catamaran Corp. (a) Cavium, Inc. CIT Group, Inc. Clean Harbors, Inc. Clorox Co. Cubist Pharmaceuticals, Inc. CYS Investments, Inc. Dexcom, Inc. DigitalGlobe, Inc. Dollar Thrifty Automotive Group, Inc. EXCO Resources, Inc. Facebook, Inc. Federal Mogul Corp. First Cash Financial Services, Inc. First Horizon National Corp. Fortune Brands Home & Security, Inc. Fossil, Inc. Fusion-io, Inc. General Growth Properties, Inc. Granite Construction, Inc. Green Mountain Coffee Roasters, Inc. Hain Celestial Group, Inc. HeartWare International, Inc. Hertz Global Holdings, Inc. iGate Corp. Insulet Corp. InterDigital, Inc. ITC Holdings Corp. Jazz Pharmaceuticals PLC (a) JC Penney Co, Inc. JDS Uniphase Corp. Jos A Bank Clothiers, Inc. Kodiak Oil & Gas Corp. (a) Kosmos Energy Ltd. (a) Leucadia National Corp. Liberty Media Corp. LinkedIn Corp. MBIA, Inc. Mercury General Corp. Michael Kors Holdings Ltd. (a) Molycorp, Inc. NetFlix, Inc. NII Holdings, Inc. Nordson Corp. Northeast Utilities Northern Oil & Gas, Inc. Owens Corning Pandora Media, Inc. Pennsylvania Real Estate Investment Trust Prologis, Inc. RenaissanceRe Holdings Ltd. (a) RF Micro Devices, Inc. Rock-Tenn Co. Rovi Corp. Royal Gold, Inc. Safeway, Inc. Sanderson Farms, Inc. Solar Capital Ltd. Sotheby's St. Joe Co. Tahoe Resources, Inc. (a) Take-Two Interactive Software, Inc. Tempur-Pedic International, Inc. Texas Capital Bancshares, Inc. TransDigm Group, Inc. Vail Resorts, Inc. Vertex Pharmaceuticals, Inc. Wynn Resorts Ltd. Zions Bancorporation Zynga, Inc. Total Securities Sold Short (Proceeds $23,738,023) $ (a) Foreign issued security. The cost basis of investments for federal income tax purposes at August 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at August 31, 2012 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of August 31, 2012, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity Common Stocks* $ $
